Citation Nr: 0929660	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-09 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for depressive disorder.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1998 to April 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for depressive disorder and 
assigned a 10 percent evaluation effective April 24, 2004.

The Veteran was scheduled to testify before a Veteran's Law 
Judge at the RO in January 2006, but failed to report.

This appeal was previously before the Board in February 2007.  
The Board remanded the claim so that additional records could 
be added to the claims file and the Veteran could be 
scheduled for a VA examination to determine the current 
severity of his service-connected disability.  The case has 
been returned to the Board for further appellate 
consideration

In March 2006 the Veteran requested that a claim for a total 
disability rating based on individual unemployability be 
opened.  That claim is REFERRED to the RO for any appropriate 
action.


FINDINGS OF FACT

The Veteran's depressive disorder manifests in symptoms 
including depressed mood and mild memory impairment, and a 
Global Assessment of Functioning score of 51 has been 
assigned most recently.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
depressive disorder have been more nearly approximated.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a June 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence must be submitted by 
the Veteran, and the types of evidence that will be obtained 
by VA.  The Veteran acknowledged that he had no other 
evidence to submit and asked that the claim be adjudicated 
based on the evidence of record.  Following the grant of 
service connection, the RO notified the Veteran of the types 
of evidence needed to establish entitlement to a higher 
rating, and the distribution of duties in obtaining such.   A 
letter advising the Veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in May 2006.  Additional VCAA notice was issued to the 
Veteran by the Appeals Management Center (AMC) in a March 
2007 letter.

Moreover, the Veteran is challenging the initial evaluations 
assigned following the grants of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post service treatment records, and a VA 
examination report.

As discussed above, the VCAA provisions have been considered 
and complied with. The Veteran was notified and aware of the 
evidence needed to substantiate 
his claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran 
actively participated in the claims process by providing 
argument.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits. See 
Conway, 353 F.3d at 1374, Dingess at 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2087); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's depressive disorder is currently rated under 
Diagnostic Code 9434.  38 C.F.R. § 4.130.  Under this Code a 
10 percent rating is warranted for depressive disorder where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 30 percent rating is to be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM 
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2008).

Regarding the evidence contained in the claims file, service 
treatment records show that the Veteran was treated for a 
suicide attempt in early 2003.  The Veteran was diagnosed 
with major depression, single episode, moderate; alcohol 
dependence, in early remission; and personality disorder not 
otherwise specified.

The Veteran was afforded a pre-discharge VA examination in 
October 2003.  At that time the Veteran was in outpatient 
psychiatry since March 2003, following inpatient care after 
his initial suicide attempt.  The Veteran presented with 
depressive symptoms to include persistent dysphoria, 
insomnia, anhedonia, and feelings of worthlessness and 
hopelessness.  The feelings were occurring in the context of 
heavy alcohol use and ongoing marital conflict.  The Veteran 
cited the stress of deployments and financial difficulties as 
additional factors.  The overdose and subsequent treatment 
were the Veteran's first psychiatric admission and formal 
treatment.  The Veteran denied previous severe depression, 
but reported a longstanding history of difficulties with 
alcohol.  The Veteran received inpatient rehabilitation for 
alcohol in 1991.  During the examination the Veteran did not 
appear to be in any acute distress but did continue to 
experience significant intermittent anxiety, dysphoria, and 
vague hopelessness regarding his future.  He was not 
suicidal.  The Veteran was well groomed, his speech was soft 
and somewhat monotone, he was cooperative, his mood was 
dysphoric, his thought processes were logical and coherent, 
and he did not have hallucinations, delusions or otherwise 
disturbed mentation.  The Veteran's insight was adequate.  
The examiner diagnosed the Veteran with depressive disorder, 
recurrent, moderate severity, in partial remission, alcohol 
dependence in remission and personality disorder not 
otherwise specified with dependent and passive features.  The 
Veteran's GAF score was 70.

VA treatment records show that in June 2004 the Veteran 
underwent a psychiatric evaluation.  The Veteran described 
fits of anger, and that he would physically assault people 
during fights, the last occurring in January 2003.  The 
Veteran 
noted that he had difficulty staying asleep.  The Veteran 
also had a history of poly-substance abuse.  The physician 
noted that the Veteran was well groomed, maintained eye 
contact, and was cooperative.  The Veteran described his mood 
as depressed; however, his affect was euthymic, pleasant and 
not in keeping with his expressed mood.  The Veteran's 
insight and judgment were intact, and his thought processes 
were logical, coherent, and goal-directed.  The Veteran did 
not have suicidal or homicidal ideations.  The physician 
diagnosed the Veteran with a "mood disorder not otherwise 
specified-rule out depression due to dysthymia, or 
substance-induced (doubt bipolar as no clear manic episodes), 
or general medical condition; alcohol dependence and cocaine 
dependence in full sustained remission."  The Veteran's GAF 
score was 51. 

Additional VA treatment records show that the Veteran 
received substance abuse treatment and therapy beginning in 
July 2004.  

In October 2004 a psychologist, during a vocational 
counseling consult, noted that the Veteran appeared 
appropriately groomed, had good eye contact, and was 
cooperative for the evaluation.  The Veteran's speech was 
within normal limits, and that the Veteran was in an okay 
mood.  The Veteran's thought process was relevant, rational, 
and goal-directed, and he did not have suicidal or homicidal 
ideation.  There were no indications of hallucinations and 
delusions.  The psychologist administered a depression 
screening.  The Veteran rated himself as a 10 on a 
scale from 1 to 100 (100 being serious depression), and 
described his sleep, concentration, and appetite as fair.  
The Veteran admitted to having feelings of 
hopelessness/worthlessness.  The Veteran also complained of a 
poor memory.

A January 2005 mental health clinic note, from a licensed 
social worker, indicated that the Veteran had a mood 
disorder.  It was noted that he had suicidal thoughts on New 
Year's Day, but had none since then.

A March 2005 psychological assessment noted that the Veteran 
complained of memory and concentration problems, which the 
Veteran stated had their beginning upon his return from Iraq 
in April 2004.  The Veteran stated that his most recent 
suicidal thought had been two months prior to the evaluation, 
but denied current suicidal thoughts.  A test for memory 
malingering was administered, and the psychologist noted that 
the Veteran's "pattern of performance strongly suggest[ed] 
that he may have attempted to created a negative impression 
of his memory functioning."  The psychologist commented that 
the Veteran's history of poly substance abuse, multiple 
suicide attempts, and seemingly genuine language errors 
evidenced that actual neuropsychological impairment may 
exist; however, the nature and extent of the impairment, if 
it exists, could not be determined without the Veteran's full 
and consistent effort. 

In February 2007 the Board remanded the current claim so that 
the Veteran could be afforded an VA examination to evaluate 
the current level of his disability.  The AMC attempted to 
schedule the Veteran for two VA examinations; however, the 
Veteran did not report to either.  The notice provided in 
August 2008 was not returned, and the Veteran did not report 
to the examination.  In March 2009 a second notification was 
sent to an address provided by the Veteran's wife (from whom 
he was separated at the time).  Again, the Veteran failed to 
report to the examination.  

There is no indication the Veteran's address was changed; he 
had not submitted a change of address form, nor was any mail 
to him returned as undeliverable.  If, per chance, he had 
changed addresses without informing VA, it is well 
established that it was his responsibility to keep VA advised 
of his whereabouts in order to facilitate the conducting of 
medical inquiries with regard to his claim.  If he did not do 
so, "there is no burden on the part of the VA to turn up 
heaven and earth to find him."  See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  The Veteran failed to report for both 
scheduled examinations, and there has been no information or 
evidence submitted establishing good cause for his failure to 
do so.  See 38 C.F.R. § 3.655.  Accordingly, this decision is 
based on the evidence currently of record.

Upon review of the record, the Board finds that the 
preponderance of the evidence supports a finding that the 
Veteran's symptomatology more nearly approximates a higher 
disability rating of 30 percent.  The evidence reflects the 
Veteran suffers from depressed moods, some memory loss, and 
mild sleep impairment.  Additionally, the Board notes that 
the Veteran was assigned a GAF score of 51 during his initial 
VA psychological evaluation in October 2004.  Resolving all 
doubt in the Veteran's favor, the Board finds that the 
Veteran's depressive disorder more closely approximates a 
rating of 30 percent.  

A higher evaluation is not warranted as the Veteran's 
symptomatology does not more nearly approximate the criteria 
necessary for the establishment of a rating of 50 percent or 
higher.  The evidence does not reflect that the Veteran 
suffers from a flattened affect, panic attacks, or impaired 
judgment or thinking.  While the Veteran has a history of 
suicide attempts and reported assaultive behavior, such 
occurred prior to his discharge from service and the current 
evidence does not reflect such.  Although the Veteran has 
reported occasional suicidal thoughts, he denied suicidal 
ideation during clinical evaluations.  Finally, the Veteran 
did not report to the recently scheduled VA examinations to 
determine the current level of disability.  Thus, evidence 
expected from such examination could not be considered.  
"The duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the Board finds that the Veteran is entitled to 
a rating of 30 percent for his depressive disorder, but no 
higher.  In addition, as the symptoms attributable to the 
Veteran's depressive disorder appear to be relatively 
consistent throughout the entire initial rating period with 
no clear line of demarcation with respect to the severity of 
the Veteran's depressive disorder symptoms at any given time, 
the 30 percent rating is appropriate throughout the entire 
initial rating period.  See Fenderson, supra.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's depressive disorder.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criterion reasonably describes the Veteran's 
disability level and symptomatology and provides for 
additional or more severe symptoms than currently shown by 
the evidence; thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluations 
are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

A higher initial rating of 30 percent for depressive disorder 
is granted from April 24, 2004, subject to the provisions 
governing the award of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


